The State of s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2015

                                     No. 04-15-00122-CR

                                   Carlos Bernard SMITH,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR8656
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER

        Appellee’s motion for extension of time to file brief is GRANTED. The appellee’s brief
is due on October 14, 2015.



                                                    _________________________________
                                                    Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk